Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-04-00313-CV
IN RE:  THEODORE BERRY,                           )
)AN ORIGINAL PROCEEDING   
                                    Relator.                            )                  
)IN MANDAMUS
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Theodore Berry, filed a petition for writ of mandamus and motion for emergency
relief.  See Tex.R.App.P. 52.1, 52.10(a).  For the reasons stated below, we deny the petition and
motion for emergency relief.
STANDARD OF REVIEW
            Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law. 
Id.
1.  Clear abuse of discretion
            An appellate court rarely interferes with a trial court's exercise of discretion.  A clear abuse
of discretion warranting correction by mandamus occurs when a court issues a decision which is
without basis or guiding principles of law.  See Johnson v. Fourth Court of Appeals, 700 S.W.2d
916, 917 (Tex. 1985)(orig. proceeding).  With respect to resolution of factual issues or matters
committed to the trial court’s discretion, the reviewing court may not substitute its judgment for that
of the trial court.  Walker, 827 S.W.2d at 839-40.  The relator must therefore establish that the trial
court could reasonably have reached only one decision.  Id.  Even if the reviewing court would have
decided the issue differently, it cannot disturb the trial court’s decision unless it is shown to be
arbitrary and unreasonable.  Id.  With respect to a trial court’s determination of the legal principles
controlling its ruling, the standard is much less deferential.  A trial court has no “discretion” in
determining what the law is or applying the law to the facts.  Thus, a clear failure by the trial court
to analyze or apply the law correctly will constitute an abuse of discretion, and may result in
appellate reversal by extraordinary writ.  Walker, 827 S.W.2d at 840.
2.  No adequate remedy by appeal
            An appellate court will deny mandamus relief if another remedy, usually appeal, is available
and adequate.  Street v. Second Court of Appeals, 715 S.W.2d 638, 639-40 (Tex. 1986)(orig.
proceeding).  Mandamus will not issue where there is “a clear and adequate remedy at law, such as
a normal appeal.”  Walker, 827 S.W.2d at 840, quoting State v. Walker, 679 S.W.2d 484, 485 (Tex.
1984).  Mandamus is intended to be an extraordinary remedy, available only in limited
circumstances.  The writ will issue “only in situations involving manifest and urgent necessity and
not for grievances that may be addressed by other remedies.”  Holloway v. Fifth Court of Appeals,
767 S.W.2d 680, 684 (Tex. 1989), quoting James Sales, Original Jurisdiction of the Supreme Court
and the Courts of Civil Appeals of Texas, in Appellate Procedure in Texas, § 1.4(1)(b) at 47 (2d Ed.
1979).
APPLICATION OF THE LAW TO THE FACTS BEFORE THE COURT
            The record before us does not reflect that the trial court clearly abused its discretion by
dissolving the temporary restraining order.  Accordingly, we deny the relief requested in the petition
for mandamus and the motion for emergency relief.
 
November 4, 2004                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.